Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Specification
The disclosure is objected to because of the following informalities: paragraph [0001] of the specification is missing application number. Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim1-20 of co-pending Application No 16/246, 382 in view of Sears et al (US PG-Pubs 2013/0219156) hereinafter “Sears“.
This is a provisional non-statutory double patenting rejection.
 Limitations from the application are underlined and aligned with the corresponding limitation in the co-pending application while bald limitation in the application constitute a difference. Example of claims 1 mapping is as follow:
Application: 16/246,305
Cop-pending application: 16/246,382





receive a set of compliance requirements including one or more cloud-specific requirements;














 






receive status information regarding a status of each of a plurality of clouds within a cloud environment, wherein the status information includes availability of one or more servers within each of the plurality of clouds; 

















compare the status information for each of the plurality of clouds to the one or more cloud-specific requirements;



 and identify the cloud environment as one of compliant or non-compliant, wherein the cloud environment is identified as compliant when each of the one or more cloud-specific requirements are satisfied and non-compliant when at least one of the one or more cloud-specific requirements are not satisfied;


 and deploy a target application to the cloud environment when the cloud environment is identified as compliant.


 receive a set of compliance requirements including one or more required-asset identifiers and a set of minimum deployment requirements for each required-asset identifier, wherein each of the one or more required-asset identifiers are associated with a cloud asset required for deployment of a target application,


 wherein the set of compliance requirements include a first set of compliance requirements for a private cloud and a second set of compliance requirements for a public cloud, and wherein the first set of compliance requirements and the second set of compliance requirements are different;

 generate one or more a first level probing messages to determine an availability of a respective cloud asset associated with the one or more required-asset identifiers within a cloud environment;

 receive at least one first level probing response from at least one cloud within the cloud environment; when the first level probing response indicates availability of a respective cloud asset, wherein the respective cloud asset is a first cloud asset when the at least one cloud is a public cloud and a second cloud asset when the at least one cloud is a private cloud: 

generate one or more second level probing messages to determine whether traffic to the at least one cloud is arriving at the respective cloud asset within the at least one cloud; 2
receive at least one second level probing 
in response to receiving the at least one second level probing response from the at least one cloud,






 identify the cloud environment as one of compliant or non-compliant for application deployment, wherein the cloud environment is identified as compliant when each cloud asset meets the set of minimum deployment requirements and non-compliant when at least one cloud asset fails to meet at least one of the set of minimum deployment requirements; 

and deploy the target application to the cloud environment when the cloud environment is identified as compliant.


 Co-pending application does not disclose:
compare the status information for each of the plurality of clouds to the one or more cloud-specific requirements;
Sears discloses:
compare the status information for each of the plurality of clouds to the one or more cloud-specific requirements:
[0052] “A third type of information accessed by the CMS 250 is configuration compliance policy definitions 340, which are made up of one or more checks. These checks can evaluate many different aspects of servers, operating systems, network devices and storage systems to determine if specific attributes comply with expected configuration values.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Sears into teaching of Co-pending application to recommend among the infrastructure a best match/fit to host the software offering based on application requirement and infrastructure characteristics, thus reducing downtime, investment in hosting applications and thereby accelerate go-to market strategies [Adarsh 20170024396].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are
Claim(s)
Place holder(s)
Function(s)
1
Computing device
receive
1
Computing device
compare
1
Computing device
identify
1
Computing device
deploy



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Sears et al (US PG-Pubs 2013/0219156) hereinafter “Sears“ in view of Labat et al (US patent 9,483,258) hereinafter “Labat”.

As per claim 1, Sears discloses a system, comprising: 
a computing device configured to:
 receive a set of compliance requirements including one or more cloud-specific requirements:
This element is interpreted under 35 U.S.C. 112(f) as the monitoring system of fig .2, in which the computer/processor of fig. 1 execute algorithm and steps of fig. 3
 (Sears teaches a configuration management system CMS of fig. 1; that receive a set of compliance requirement for any infrastructure in the cloud or about different VM/infrastructures.
Examiner interpretation:
[0016]During the initial feature configuration within the CMS, an internal operator typically defines the compliance policies in the CMS. The operator may define a policy by loading a policy specification file provided by a customer, security vendor or regulatory group. Alternatively, the operator may use a policy editing tool in the CMS to manually define the checks, expected values and associated metadata needed to perform a custom compliance scan. 

[0017]Once the required policies have been defined in the CMS, an end user or internal operator then associates a compliance policy with one or more infrastructure elements. This association informs the CMS that the infrastructure elements are expected to comply with the policy.

receive status information regarding a status of each of a plurality of clouds within a cloud environment, 


 (Sears teaches a configuration management system CMS of fig. 1; that execute method and procedures 285 to collect and store information status about different VM/infrastructures.
Examiner interpretation:
[0018] “Next the CMS begins monitoring the compliance status of the infrastructure elements by collecting periodic configuration snapshots of their live state. These snapshots capture all the configuration attributes and values needed to evaluate the checks contained in the associated compliance policy.

wherein the status information includes availability of one or more servers within each of the plurality of clouds:
[0018] “In a typical embodiment this snapshot may comprise a hierarchical model of several infrastructure elements in the data center, attributes for the elements, and values for the attributes.

 compare the status information for each of the plurality of clouds to the one or more cloud-specific requirements:
This element is interpreted under 35 U.S.C. 112(f) as the monitoring system of fig .2in which the computer/processor of fig. 1 execute algorithm and steps of fig. 3
 (Sears teaches a configuration management system CMS of fig. 1; that execute method and procedures 285 to collect and store information status about different VM/infrastructures and compare the value against expected values.
Examiner interpretation:
[0052] “A third type of information accessed by the CMS 250 is configuration compliance policy definitions 340, which are made up of one or more checks. These checks can evaluate many different aspects of servers, operating systems, network devices and storage systems to determine if specific attributes comply with expected configuration values.


This element is interpreted under 35 U.S.C. 112(f) as the monitoring system of fig .2in which the computer/processor of fig. 1 execute algorithm and steps of fig. 3
 (Sears teaches a configuration management system CMS of fig. 1; that execute method and procedures 285 to collect and store information status about different VM/infrastructures and compare the value against expected values and flag the servers as passed/failed”;
Examiner interpretation:
[0006]” The projected snapshot can then be evaluated against a compliance policy that specifies one or more compliance checks and expected corresponding values for the checks, to determine if the proposed action would result in passing or failing at least one compliance check.
[0057]” 3. For each compliance policy 340 attached to each element 275, the CMS 250 performs a simulated evaluation of the compliance checks against the projected snapshot. Each check will result in a status of, for example, “Passed” or “Failed”.

 wherein the cloud environment is identified as compliant when each of the one or more cloud-specific requirements are satisfied and non-compliant when at least one of the one or more cloud-specific requirements are not satisfied:
Fig. 2 steps 416-422 and 416-426.
Examiner interpretation:
Each attributes/policy is evaluated if all are passed, the infrastructure is compliant if at least one failed the infrastructure is non-compliant and need remedies.

But not explicitly:
deploy a target application to the cloud environment when the cloud environment is identified as compliant.  
Labat discloses:

This element is interpreted under 35 U.S.C. 112(f) as the monitoring system of fig .2 in which the computer/processor of fig. 1 execute algorithm and steps of fig. 3
 (Labat teaches a deployment/provisioning system fig. 1; that execute method of fig. 4 to select resources that satisfy the requirement of software offering and deploy such software when the requirement are meet;
Examiner interpretation:
Labat col 8 line 12-34”To facilitate the software offering's compliance with the availability and/or disaster-recovery requirements, resources may be provisioned to the software offering using infrastructure slices (e.g., infrastructure slice 1 210, infrastructure slice x 212). To provision infrastructure slices for use by the software offering, the requirements in work-breakdown structure 106 may be compared with a set of available infrastructure slices (e.g., infrastructure slice 1 210, infrastructure slice x 212) in resource definition 130 to determine if the available infrastructure slices are sufficient to meet the requirements. If the software offering cannot be provisioned adequately using the available infrastructure slices, the software offering is not provisioned from the available infrastructure slices. If the software offering can be sufficiently provisioned from the available infrastructure slices, a set of infrastructure slices (e.g., infrastructure slice 1 216, infrastructure slice w 218) is allocated to the software offering based on work-breakdown structure 106. 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Labat into teaching of Sears to create update and reduce complexity associated with configuration management, fault diagnosis, deployment in the software offering. The deployment, execution, and 

As per claim 2, the rejection of claim 1 is incorporated and furthermore sears does not disclose:
wherein the one or more cloud-specific requirements include a high availability requirement, a disaster recovery requirement, and/or both the high- availability requirement and the disaster recovery requirement. 
Labat discloses:
 wherein the one or more cloud-specific requirements include a high availability requirement, a disaster recovery requirement, and/or both the high- availability requirement and the disaster recovery requirement. 
Col 3 line 38- 45 “To provision the resources, a set of requirements associated with a service definition of the software offering may be obtained. The requirements may include an availability requirement and/or a disaster-recovery requirement. The requirements may then be used to automatically provision the infrastructure slices for use by the software offering without requiring manual configuration of the resources by a user.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Labat into teaching of Sears to 

As per claim 3, the rejection of claim 1 is incorporated and furthermore Sears does not disclose:
 wherein the one or more cloud-specific requirements include a first set of cloud-specific requirements for a first set of the plurality of clouds and a second set of cloud-specific requirements for a second set of the plurality of clouds:
Labat discloses:
wherein the one or more cloud-specific requirements include a first set of cloud-specific requirements for a first set of the plurality of clouds and a second set of cloud-specific requirements for a second set of the plurality of clouds:
Labat col 8 line 63-67”In one or more embodiments, the infrastructure slices are provisioned from a set of physical locations based on the disaster-recovery requirement. For example, the infrastructure slices may be provisioned from two or more data centers to facilitate recovery of the software offering from a disaster in one data center. Similarly, a subset of the infrastructure slices may be provisioned as redundant infrastructure slices based on the availability requirement. For example, the availability of the software offering may be increased by provisioning 10 infrastructure slices for "active" use in processing workloads and 10 redundant infrastructure slices that serve as backups of the actively used infrastructure slices.
 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of 

As per claim 4, the rejection of claim 3 is incorporated and furthermore Sears does not disclose:
wherein the first set of the plurality of clouds comprises one or more public clouds and the second set of the plurality of clouds comprises one or more private clouds.  
Labat discloses:
wherein the first set of the plurality of clouds comprises one or more public clouds and the second set of the plurality of clouds comprises one or more private clouds:
col 11 line 49-65 “As shown in FIG. 3, each infrastructure slice 320-326 contains a set of security zones: a public zone 328-334, a non-secure zone 336-342, and a secure zone 344-350. In addition, each security zone includes a set of resources 352-374 to enable the deployment and execution of service components for the software offering within the security zone. For example, public zones 328-334 may include resources 352-358 for web servers, non-secure zones 336-342 may include resources 360-366 for application servers, and secure zones 344-350 may include resources 368-374 for databases. Such use of security zones within each infrastructure slice 320-326 may thus enable the deployment and execution of the software offering within the infrastructure slice according to the policies and/or requirements associated with the software offering's service definition (e.g., service definition 110 of FIG. 1).


As per claim 5, the rejection of claim 1 is incorporated and furthermore Sears discloses:
wherein the cloud-specific requirements comprise at least one of a predetermined number of data centers, a predetermined number of servers, a predetermined number of cloud regions, a predetermined number of instances, or any combination thereof.  
Labat discloses:
wherein the cloud-specific requirements comprise at least one of a predetermined number of data centers, a predetermined number of servers, combination thereof.  
Labat col 8 line 63-67 “In one or more embodiments, the infrastructure slices are provisioned from a set of physical locations based on the disaster-recovery requirement. For from two or more data centers to facilitate recovery of the software offering from a disaster in one data center”;

Examiner interpretation:
 A data center includes a predetermined number of server(Sears [0034])
	
 	a predetermined number of cloud regions:

Labat Col 12 lines 10-21” For example, the software offering may include a capacity requirement of 80,000 concurrent users, an availability requirement of five nines, and a disaster-recovery requirement specifying the execution of the software offering from at least two different physical locations. To meet the requirements, eight active-mode infrastructure slices configured to support 10,000 concurrent users each may be allocated to the software offering as four infrastructure slices from location 302 and four infrastructure slices from location 304.

a predetermined number of instances, or any:
Col 3 line 30-36” For example, an infrastructure slice may be configured to support 10,000 concurrent users of the software offering and execute independently from other infrastructure slices used by the software offering”;
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Labat into teaching of Sears to create update and reduce complexity associated with configuration management, fault diagnosis, deployment in the software offering. The deployment, execution, and management of software offerings are facilitated by the mechanisms for dynamically allocating and configuring infrastructure resources used by the software offerings in different resources public/private to meet security/disaster/availability requirement . The 
As per claim 6, the rejection of claim 1 is incorporated and furthermore Sears discloses:
wherein the computing device is configured to implement a correction process to correct the one or more cloud-specific requirements that are not satisfied:
[0019] “If an infrastructure element is found to not comply with its associated policy, an internal operator or end user is expected to either make the configuration changes needed to bring the infrastructure element back into compliance, or adjust the policy to eliminate any false positive checks. In both cases, the infrastructure element must reach a compliant steady state before any future configuration changes are made which require compliance awareness.
  

As per claim 7, the rejection of claim 1 is incorporated and furthermore Sears discloses:
wherein the status information regarding each of the plurality of clouds is received at a predetermined interval:
[0018] “Next the CMS begins monitoring the compliance status of the infrastructure elements by collecting periodic configuration snapshots of their live state. 

As per claim 8, the rejection of claim 1 is incorporated and furthermore Sears discloses:
wherein the compliance requirements include one or more application-specific requirements:
application requirements or regulatory programs such as Payment Card Industry Data Security Standard (PCI), Health Insurance Portability and Accountability Act (HIPAA), or the Federal Information Security Management Act (FISMA) or similar compliance standards.”


As per claim 9, Sears discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising: 
receiving a set of compliance requirements including one or more cloud-specific requirements:
[0016]During the initial feature configuration within the CMS, an internal operator typically defines the compliance policies in the CMS. The operator may define a policy by loading a policy specification file provided by a customer, security vendor or regulatory group. Alternatively, the operator may use a policy editing tool in the CMS to manually define the checks, expected values and associated metadata needed to perform a custom compliance scan. 

[0017]Once the required policies have been defined in the CMS, an end user or internal operator then associates a compliance policy with one or more infrastructure elements. This association informs the CMS that the infrastructure elements are expected to comply with the policy.
  21 
DM2\9504400 1PatentAtty. Docket No. 5585 (R3014-06100) receiving status information regarding a status of each of a plurality of clouds within a cloud environment:
[0018] “Next the CMS begins monitoring the compliance status of the infrastructure elements by collecting periodic configuration snapshots of their live state. These snapshots capture all the configuration attributes and values needed to evaluate the checks contained in the associated compliance policy.

[0018] “In a typical embodiment this snapshot may comprise a hierarchical model of several infrastructure elements in the data center, attributes for the elements, and values for the attributes.

 comparing the status information for each of the plurality of clouds to the one or more cloud-specific requirements:
[0052] “A third type of information accessed by the CMS 250 is configuration compliance policy definitions 340, which are made up of one or more checks. These checks can evaluate many different aspects of servers, operating systems, network devices and storage systems to determine if specific attributes comply with expected configuration values.

 identifying the cloud environment as one of compliant or non-compliant:
[0006]” The projected snapshot can then be evaluated against a compliance policy that specifies one or more compliance checks and expected corresponding values for the checks, to determine if the proposed action would result in passing or failing at least one compliance check.
[0057]” 3. For each compliance policy 340 attached to each element 275, the CMS 250 performs a simulated evaluation of the compliance checks against the projected snapshot. Each check will result in a status of, for example, “Passed” or “Failed”.

 wherein the cloud environment is identified as compliant when each of the one or more cloud- specific requirements are satisfied and non-compliant when at least one of the one or more cloud-specific requirements are not satisfied:
Fig. 2 steps 416-422 and 416-426.
Examiner interpretation:
Each attributes/policy is evaluated if all are passed, the infrastructure is compliant if at least one failed the infrastructure is non-compliant and need remedies.

But not explicitly:
and deploying a target application to the cloud environment when the cloud environment is identified as compliant.
Labat discloses:
and deploying a target application to the cloud environment when the cloud environment is identified as compliant:
Labat col 8 line 12-34”To facilitate the software offering's compliance with the availability and/or disaster-recovery requirements, resources may be provisioned to the software offering using infrastructure slices (e.g., infrastructure slice 1 210, infrastructure slice x 212). To provision infrastructure slices for use by the software offering, the requirements in work-breakdown structure 106 may be compared with a set of available infrastructure slices (e.g., infrastructure slice 1 210, infrastructure slice x 212) in resource definition 130 to determine if the available infrastructure slices are sufficient to meet the requirements. If the software offering cannot be provisioned adequately using the available infrastructure slices, the software offering is not provisioned from the available infrastructure slices. If the software offering can be sufficiently provisioned from the available infrastructure slices, a set of infrastructure slices (e.g., infrastructure slice 1 216, infrastructure slice w 218) is allocated to the software offering based on work-breakdown structure 106. 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Labat into teaching of Sears to create update and reduce complexity associated with configuration management, fault 
As per claim 10, the rejection of claim 9 is incorporated and furthermore, sears does not disclose:
wherein the one or more cloud-specific requirements include a high availability requirement, a disaster recovery requirement, and/or both the high-availability requirement and the disaster recovery requirement.
Labat discloses:
  wherein the one or more cloud-specific requirements include a high availability requirement, a disaster recovery requirement, and/or both the high-availability requirement and the disaster recovery requirement:
Col 3 line 38- 45 “To provision the resources, a set of requirements associated with a service definition of the software offering may be obtained. The requirements may include an availability requirement and/or a disaster-recovery requirement. The requirements may then be used to automatically provision the infrastructure slices for use by the software offering without requiring manual configuration of the resources by a user.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Labat into teaching of Sears to 

As per claim 11, the rejection of claim 9 is incorporated and furthermore, sears does not disclose:
wherein the one or more cloud-specific requirements include a first set of cloud-specific requirements for a first set of the plurality of clouds and a second set of cloud-specific requirements for a second set of the plurality of clouds.  
Labat discloses:
wherein the one or more cloud-specific requirements include a first set of cloud-specific requirements for a first set of the plurality of clouds and a second set of cloud-specific requirements for a second set of the plurality of clouds.  
Labat col 8 line 63-67”In one or more embodiments, the infrastructure slices are provisioned from a set of physical locations based on the disaster-recovery requirement. For example, the infrastructure slices may be provisioned from two or more data centers to facilitate recovery of the software offering from a disaster in one data center. Similarly, a subset of the infrastructure slices may be provisioned as redundant infrastructure slices based on the availability requirement. For example, the availability of the software offering may be increased by provisioning 10 infrastructure slices for "active" use in processing workloads and 10 redundant infrastructure slices that serve as backups of the actively used infrastructure slices.
 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of 
As per claim 12, the rejection of claim 11 is incorporated and furthermore, sears does not disclose:
wherein the first set of the plurality of clouds comprises one or more public clouds and the second set of the plurality of clouds comprises one or more private clouds.  
Labat discloses:
wherein the first set of the plurality of clouds comprises one or more public clouds and the second set of the plurality of clouds comprises one or more private clouds:  
col 11 line 49-65 “As shown in FIG. 3, each infrastructure slice 320-326 contains a set of security zones: a public zone 328-334, a non-secure zone 336-342, and a secure zone 344-350. In addition, each security zone includes a set of resources 352-374 to enable the deployment and execution of service components for the software offering within the security zone. For example, public zones 328-334 may include resources 352-358 for web servers, non-secure zones 336-342 may include resources 360-366 for application servers, and secure zones 344-350 may include resources 368-374 for databases. Such use of security zones within each infrastructure slice 320-326 may thus enable the deployment and execution of the software offering within the infrastructure slice according to the policies and/or requirements associated with the software offering's service definition (e.g., service definition 110 of FIG. 1).

As per claim 13, the rejection of claim 9 is incorporated and furthermore, sears does not disclose:
 wherein the cloud-specific requirements comprise at least one of a predetermined number of data centers, a predetermined number of servers, a predetermined number of cloud regions, a predetermined number of instances, or any combination thereof.
Labat discloses:
wherein the cloud-specific requirements comprise at least one of a predetermined number of data centers, a predetermined number of servers, combination thereof.  
Labat col 8 line 63-67 “In one or more embodiments, the infrastructure slices are provisioned from a set of physical locations based on the disaster-recovery requirement. For example, the infrastructure slices may be provisioned from two or more data centers to facilitate recovery of the software offering from a disaster in one data center”;

Examiner interpretation:
 A data center includes a predetermined number of servers (Sears [0034])
	
 	a predetermined number of cloud regions:

Labat Col 12 lines 10-21” For example, the software offering may include a capacity requirement of 80,000 concurrent users, an availability requirement of five nines, and a disaster-recovery requirement specifying the execution of the software offering from at least two different physical locations. To meet the requirements, eight active-mode infrastructure slices configured to support 10,000 concurrent users each may be allocated to the software offering as four infrastructure slices from location 302 and four infrastructure slices from location 304.

a predetermined number of instances, or any:
Col 3 line 30-36” For example, an infrastructure slice may be configured to support 10,000 concurrent users of the software offering and execute independently from other infrastructure slices used by the software offering”;
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Labat into teaching of Sears to create update and reduce complexity associated with configuration management, fault diagnosis, deployment in the software offering. The deployment, execution, and management of software offerings are facilitated by the mechanisms for dynamically allocating and configuring infrastructure resources used by the software offerings in different resources public/private to meet security/disaster/availability requirement. The 
As per claim 14, the rejection of claim 9 is incorporated and furthermore, sears discloses:
wherein the instructions, when executed by the processor, cause the device to perform further operations comprising implementing a correction process to correct the one or more cloud-specific requirements that are not satisfied:
[0019] “If an infrastructure element is found to not comply with its associated policy, an internal operator or end user is expected to either make the configuration changes needed to bring the infrastructure element back into compliance, or adjust the policy to eliminate any false positive checks. In both cases, the infrastructure element must reach a compliant steady state before any future configuration changes are made which require compliance awareness.

As per claim 15, the rejection of claim 9 is incorporated and furthermore, sears discloses:
wherein the status information regarding each of the plurality of clouds is received at a predetermined interval:
[0018] “Next the CMS begins monitoring the compliance status of the infrastructure elements by collecting periodic configuration snapshots of their live state. 
  
As per claim 16, the rejection of claim 9 is incorporated and furthermore, sears discloses:
 wherein the compliance requirements include one or more application-specific requirements:
application requirements or regulatory programs such as Payment Card Industry Data Security Standard (PCI), Health Insurance Portability and Accountability Act (HIPAA), or the Federal Information Security Management Act (FISMA) or similar compliance standards.”

Claims 17, 18, 19, 20 are the method claim corresponding to non-transitory computer readable medium claims  9, (11-12), 13, 14 and rejected under the same rational set forth in connection with the rejection of claims 9, (11-12), 13, 14 above. 
Pertinent arts:
US 20170024396 A1:

 The application uses performance data for a set of cloud entities and compare it to application requirement in recommending best fit candidate to host the application.  While a match is identified the application is deployed into the identified cloud entities.

US 20060200818A1:
The disclosure detects a set of requirements for a plurality of software modules to be deployed to a plurality of data processing systems; comparing a set of hosting requirements in the set of requirements to capabilities of the plurality of software modules in a software registry; and identifying a set of candidate hosting software modules based on the set of hosting requirements.

US 20130031551 A1:

The disclosure is for providing an application for hosting in a cloud environment; providing metadata related to the application; obtaining metadata related to the cloud; comparing the application metadata and cloud metadata; ascertaining the compatibility of the application with existing offerings of the cloud; and on-boarding the application to the cloud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.